Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jerred (US 6509607) in view of Senoo (US 2016/0351561)
Regarding claim 1, Jerred discloses a method for manufacturing an insulated gate bipolar transistor comprising:
forming a rectangular trench having a rectangular shape and arranged on one main surface of a semiconductor substrate (13/14) [Figs. 4 and 12, and col. 7, lines 1-5];
forming a gate insulation film (17) on an inner surface of the rectangular trench [Figs. 5 and 12]; 
filling the rectangular trench with a gate electrode (18) after the forming of the gate insulation film (17), an upper surface of the gate electrode (18) being deeper than the one main surface of the semiconductor substrate (13/14) [Figs. 6 and 12]; and
forming a body contact region (19) having a first conductivity type (P-type) in a part of a rectangular region surrounded by the rectangular trench using an ion implantation 
in the forming of the body contact region (19), a first conductivity type impurity is implanted across both an inside and an outside of the straight trench [Fig. 7 and col. 5, lines 30-42];
the body contact region (19) is formed such that a depth of the body contact region (19) increases as the body contact region approaches, in a direction away from a center of the body contact region (19) when viewed from above in the plan view, the side of the straight trench [Fig. 7 and col. 7, lines 1-5].
However, Jerred does not discloses a double square shape.
Senoo teaches an IGBT region (14a) wherein the rectangular shape of the rectangular trench (30) is a double square shape that surrounds a portion of the semiconductor substrate (25-27) when viewing a top surface of the semiconductor substrate from above in a plan view [Fig. 15].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Jerred by forming a double square shape that surrounds a portion of the semiconductor substrate as taught by Senoo because it helps to reduce power loss in the IGBT region [paragraph 0010]. In addition, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this 
Regarding claim 3, Jerred discloses wherein: a material of the gate electrode is made of polysilicon [col. 5, lines 19-30].
Regarding claim 4, Jerred discloses an insulated gate bipolar transistor comprising: 
a semiconductor substrate (13/14) [Figs. 4-12, and col. 7, lines 1-5];
an emitter electrode (23) arranged on one main surface of the semiconductor substrate [Fig. 12]; and 
a trench gate (18) arranged in a rectangular trench having a rectangular shape and disposed on the one main surface of the semiconductor substrate [Figs. 4-12, and col. 7, lines 1-5], wherein: 
the semiconductor substrate includes:
a body contact region (19) having a first conductivity type (P-type), arranged in a part of a rectangular region surrounded by the rectangular trench, and being in contact with the emitter electrode (23) [Figs. 4-12, and col. 7, lines 1-5]; and
an emitter region (20) having a second conductivity type (N-type), arranged in another part of the rectangular region, and being in contact with the emitter electrode [Figs. 4-12, and col. 7, lines 1-5];
the rectangular trench has a straight trench that constitutes one side of the rectangular trench [Figs. 4-12, and col. 7, lines 1-5];
the body contact region (19) is in contact with a side of the straight trench [Figs. 4-12, and col. 7, lines 1-5];

the body contact region (19) has a protrusion portion protruding in a depth direction from a center portion of the body contact region in the rectangular region [Fig. 12, and col. 7, lines 1-5];
the protrusion portion is disposed at a position in contact with the side of the straight trench and adjacent to the emitter region (20) [Fig. 12, col. 7, lines 1-5, and col. 7, lines 1-5]; and
a depth of the protrusion portion increases as the protrusion portion approaches, in a direction away from a center of the body contact region when viewed from above in the plan view, the side of the straight trench [Fig. 12].
However, Jerred does not discloses a double square shape.
Senoo teaches an IGBT region (14a) wherein the rectangular shape of the rectangular trench (30) is a double square shape that surrounds a portion of the semiconductor substrate (25-27) when viewing a top surface of the semiconductor substrate from above in a plan view [Fig. 15].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Jerred by forming a double square shape that surrounds a portion of the semiconductor substrate as taught by Senoo because it helps to reduce power loss in the IGBT region [paragraph 0010]. In addition, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this .	

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 4have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jose R Diaz/           Primary Examiner, Art Unit 2815